Case 1:20-cv-01271-JPH-DLP Document 13-3 Filed 06/08/20 Page 1 of 3 PagelD #: 83

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION

BARBARA ‘TULLY, KATHARINE BLACK,
MARC BLACK, SHELLY BROWN,

DAVID CARTER, REBECCA GAINES,

JANICE JOHNSON, ELIZABETH KMIECIAK,
CHAQUITTA MCCLEARY,

KATHERINE PAOLACCI, DAVID SLIVKA,
DOMINIC ‘TUMMINELLO, and

INDIANA VOTE By MAIL, INC., individually,
and on behalf of those similarly situated,

Plaintiffs,

-Vs- Case No. 1:20-cv-01271-JPH-DLP
PAUL OKESON, S. ANTHONY LONG,
SUZANNAH WILSON OVERHOLT, and
ZACHARY E. KLUTZ, in their official
capacity as members of the Indiana
Election Commission, and

CONNIE LAWSON, in her official
capacity as the Indiana Secretary of State,

~~ S/S S/T TT TT Ti Ti Ti TT Ti Oi i iO ih

Defendants.
DECLARATION OF ELIZABETH KMIECIAK

I, elizabeth Kmieciak, after being duly sworn and subject to the penalties for perjury, declare Iam
over the age of eighteen, have personal knowledge of the following matters, would so testify in open court
if called, and am competent to render this testimony:

b I am a registered voter in St. Joseph County in the State of Indiana. I intend to vote in the
November 3, 2020 general election (“General Election”).

oe I normally always work the polls and so I usually vote early in-person because during
election day I am unable to vote. I am interested in being able to vote by absentee ballot in November
because I do not plan to work the polls this November due to COVID-19, and I believe everyone else

should have this right also.
Case 1:20-cv-01271-JPH-DLP Document 13-3 Filed 06/08/20 Page 2 of 3 PagelD #: 84

3: I will be under 65 years of age on November 3, 2020 (“Election Day”). I do not anticipate
being absent from my county of residence on that day, and I do not intend to work as a precinct election
officer, a watcher, or a challenger for the General Election. I am not, nor do I intend to be, employed by
the election board in my county of residence to administer the General Election. I do not anticipate being
confined to my home on Election Day, or to a health care facility, or a hospital because of a personal
illness or injury. I do not anticipate caring for an individual confined to a private residence because of
illness or injury for 12 hours on Election Day.

A, I do not suffer from any condition that disables me from performing most of the
activities of daily living. I do not anticipate being scheduled to work at my regular place of
employment on Election Day during the entire twelve hours the polls will be open. I resided at my
current address in November 2018, and I do not anticipate moving my principal residence
between now and Election Day. I do not anticipate being prevented from voting on Election Day
due to a religious holiday or other observance. I am not a participant in an address confidentiality
program. I am not a member of the military or public service officer, and I have not been
adjudicated a serious sex offender. I do not anticipate being prevented from voting in the 2020
general election duc to the unavailability of transportation to the polls, and I am able to sign my
name.

Ds My overriding goal in this lawsuit is to obtain injunctive relief for myself, the other
named Plaintiffs, and for members of the proposed class. Above all, I want to be able to safely vote
by mail in the General Election and I want all members of the proposed Class to have the same
opportunity.

6. ‘Therefore, I share a common goal with all members of the proposed Class: to have

the option to safely vote by mail and to avoid voting in person, which, duc to the possibility of
Case 1:20-cv-01271-JPH-DLP Document 13-3 Filed 06/08/20 Page 3 of 3 PagelD #: 85

contracting COVID-19, may endanger me, my family, poll workers and other people, and which
would expose all of us to a substantial risk of serious harm.

Ts I do not believe there is an actual or potential conflict of interest between members
of the proposed class and myself and the other named Plaintiffs. Even if there were a potential
conflict, it would be dwarfed by our overwhelming common goal of obtaining safe voting by mail
for all in the General Election.

8. Ifa Class is certified in this lawsuit, I understand that my lawyers will vigorously
represent me, all named individual Plaintiffs, and members of the certificd Class, so that we will all
be able to safely vote by mail in the General Election.

9, Ifa Class is certified in this lawsuit, I understand that I may be a representative of
the Class. I will have the responsibility to fairly and adequately represent the Class and to stay
engaged with the lawsuit. I will honor and fulfill that responsibility.

10, Ifa Class is certified in this lawsuit, I understand that any setthement would have to
be approved by the Court. I understand that I will be consulted about any settlement and have a
right to express my views about the settlement to the Court.

Lh. This Declaration does not contain all my anticipated testimony in this matter.

Pursuant to 28 U.S.C. § 1746, I hereby declare under penalties of perjury that the foregoing is true

and correct.

(AZ I202Z0 Lys fui

Date Flizabely Kmicciak
